NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 2-4, 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchange unit comprising: wherein among any two refrigerant distributors, the inlet pipe of the refrigerant distributor having a lower average value of levels of respective distribution pipes connected respective heat transfer tubes has a smaller inside diameter than an inside diameter of the inlet pipe of the refrigerant distributor having a higher average value of levels of respective distribution pipes connected to respective heat transfer tubes, wherein among any two refrigerant distributors, and wherein among any two refrigerant distributors, the level of the distribution pipe that is included in the plurality of distribution pipes of the refrigerant distributor having a lower average value of the levels of respective distribution pipes connected to respective heat transfer tubes and that is connected at the highest level to a respective heat transfer tube is higher than the level of the distribution pipe that is included in the plurality of distribution pipes of the refrigerant distributor having a higher average value of the levels of respective distribution pipes connectedSerial No. 16/620,928Response to the Office Action mailed May 25, 2021 Attorney Docket No. 129A_833_TNDate: July 31, 2021to respective heat transfer tubes and that is connected at the lowest level to a respective heat transfer tube.
The closest prior art reference is Araki (JP 2010127601 A):
 	Araki discloses a heat exchange unit comprising: a heat exchanger including a plurality of heat transfer tubes; and a plurality of refrigerant distributors, wherein each of a respective refrigerant distributor, and a plurality of distribution pipes through which the refrigerant flows out of the plurality of refrigerant distributors, each of the plurality of distribution pipes being connected to a respective heat transfer tube, and wherein among any two refrigerant distributors, the inlet pipe of the refrigerant distributor having a lower average value of levels of respective distribution pipes connected respective heat transfer tubes and the inlet pipe of the refrigerant distributor having a higher average value of levels of respective distribution pipes connected to respective heat transfer tubes.
However, Araki does not disclose wherein among any two refrigerant distributors, the inlet pipe of the refrigerant distributor having a lower average value of levels of respective distribution pipes connected respective heat transfer tubes has a smaller inside diameter than an inside diameter of the inlet pipe of the refrigerant distributor having a higher average value of levels of respective distribution pipes connected to respective heat transfer tubes, wherein among any two refrigerant distributors, and wherein among any two refrigerant distributors, the level of the distribution pipe that is included in the plurality of distribution pipes of the refrigerant distributor having a lower average value of the levels of respective distribution pipes connected to respective heat transfer tubes and that is connected at the highest level to a respective heat transfer tube is higher than the level of the distribution pipe that is included in the plurality of distribution pipes of the refrigerant distributor having a higher average value of the levels of respective distribution pipes connectedSerial No. 16/620,928Response to the Office Action mailed May 25, 2021 Attorney Docket No. 129A_833_TNDate: July 31, 2021to respective heat transfer tubes and that is connected at the lowest level to a respective heat transfer tube.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763